Citation Nr: 1632705	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right elbow disability.

2.  Entitlement to service connection for left elbow disability.

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for left knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


REMAND

During the November 2014 hearing before the Board, the Veteran asserted that he experienced pain in both of his knees during service and that he reported his symptoms to military physicians, who gave him cortisone shots to alleviate the pain.  He stated that he had four shots over a two year period while in service.  Furthermore, according to the Veteran he was placed on multiple physical profiles due to physical limitations caused by bilateral knee disabilities. 

The Veteran has never been afforded a VA examination for the purpose of determining the nature and etiology of his right and left elbow and knee disabilities.  The Veteran's testimony during the November 2014 hearing before the Board, in which he asserted that he began to experience symptoms of left and right knee disabilities in service and that those symptoms continued to the present day, justify scheduling the Veteran for a VA examination in support of his knee disability claims.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In addition, the Veteran asserted during the November 2014 hearing before the Board that his left and right elbow disabilities are secondary to his left and right knee disabilities, and developed as a direct result of the bilateral knee replacement surgery that he underwent in December 2010.  Accordingly, the Veteran must be afforded a VA examination for the purposes of providing an opinion as to whether the Veteran's elbow disabilities are the result of service, to include as secondary to his left and right knee disabilities and any residuals of his December 2010 bilateral knee replacement surgery. 
Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine whether any left and right knee disabilities are related to his military service.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the electronic claims file.   

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must determine whether any currently or previously diagnosed left and right knee disability is related to the Veteran's military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must also be afforded a VA examination to determine whether any left and right elbow disabilities are related to his military service, or to a service-connected disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the electronic claims file.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must determine whether any currently or previously diagnosed left and right elbow disabilities are related to his military service.  If the examiner finds that any right and left elbow disabilities are not related to the Veteran's military service, to include whether they are due to the Veteran's left and right knee disabilities or the residuals of the November 2010 bilateral knee replacement surgery. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent and was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

